Citation Nr: 9908326	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-29 348A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to accrued benefits based on a 1997 claim for an 
effective date earlier than in July 1992, for a 100 percent 
rating for post traumatic seizure disorder.  


REPRESENTATION

Appellant represented by:	Randy Michaud


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran upon whose service the benefits at issue are 
based, had active military duty from October 1959 to August 
1963.  The appellant is the veteran's widow.  

The present case comes before the Board of Veterans' Appeals 
(Board) from a June 1997 decision by the Togus, Maine 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to accrued benefits arising from a 
claim for an earlier effective date for a 100 percent 
disability rating, that the veteran had submitted to the RO 
shortly before his death.  The appeal of this decision was 
perfected by the submission of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) to the RO in October 1997.  In 
July 1998, the appellant, together with her representative, 
took part in a video conference hearing, by means of an 
interactive telecommunications link between a VA Clinic in 
Caribou, Maine, and the Board in Washington, D.C.  During the 
course of that hearing, it became apparent that the 
appellant's representative did not have the opportunity to 
review the claims file prior to the hearing.  Accordingly, he 
was provided a copy of the claims file in August 1998, and in 
September 1998, the Board received additional written 
arguments from him.  In October 1998, the representative was 
provided a copy of the transcript of the video conference 
hearing that took place in July 1998, with another copy sent 
to the appellant, and an additional 60 days were provided 
within which to submit further written argument.  No 
additional correspondence has since been received, however, 
from either the appellant or her representative.  

At this juncture, the Board points out that the only issue 
fully developed for appellate review is entitlement to 
accrued benefits, based on a claim for an earlier effective 
date for the award of the 100 percent rating for post 
traumatic seizure disorder.  However, a careful review of the 
record, as well as the testimony and written argument 
presented by the appellant and her representative, persuades 
the Board that the appellant is seeking entitlement to 
dependency and indemnity compensation benefits (DIC) pursuant 
to 38 U.S.C.A. § 1318, which provides for an award of this 
benefit to a qualified survivor when the deceased veteran was 
continuously rated totally disabled due to service connected 
disability for a period of 10 or more years immediately 
preceding death.  This matter will be further addressed in 
the REMAND portion of this decision. 


FINDINGS OF FACT

1.  In a July 1992 rating action, the veteran was service 
connected for post traumatic seizure disorder, and assigned a 
100 percent disability rating.  

2.  Between 1992 and the veteran's death in 1997, he was in 
receipt of VA benefits paid at the 100 percent rate for his 
service connected seizure disorder, including additional 
benefits for his spouse and child.  

3.  In February 1997, shortly before his death later that 
month, the veteran submitted a claim for an earlier effective 
date for the 100 percent disability rating he was assigned in 
1992.  

4.  There were no periodic monetary benefits due and unpaid 
the veteran for a period of two years prior to his death.  


CONCLUSION OF LAW

There is no legal basis for awarding accrued benefits based 
on the veteran's 1997 claim for an effective date earlier 
than in July 1992, for the award of service connection, 
including at the rate of 100 percent for post traumatic 
seizure disorder.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record in this case, in pertinent part, reveals that the 
veteran was service connected for post traumatic seizure 
disorder in an October 1992 rating action.  At that time, he 
was assigned a 100 percent disability rating, effective from 
July 1992.  From August 1, 1992, and up to the time of his 
death in February 1997, the veteran received VA benefits, 
paid at the 100 percent rate, for his service connected 
seizure disorder, including additional benefits for his 
spouse and child.  In February 1997, the RO received a VA 
Form 21-4138 (Statement in Support of Claim) from the 
veteran, on which he set forth his desire to establish an 
earlier effective date for his 100 percent rating.  Within 
days of the date of this statement, the veteran passed away.  
In June 1997, the appellant submitted a VA Form 21-534, which 
among other things, is an application for accrued benefits by 
a surviving spouse.  Later that month, the RO informed the 
appellant that it had been determined that the VA did not owe 
the veteran any compensation at the time of his death and 
that, therefore, there were no accrued benefits to which she 
was entitled.  In July 1997, the RO received a copy of a 
statement the appellant had written to one of her 
representatives in the United States Senate.  In that 
statement, the appellant expressed her desire to pursue her 
husband's claim concerning his entitlement to an earlier 
effective date for his 100 percent rating.  The RO construed 
this statement as a notice of disagreement with its June 1997 
decision, to deny entitlement to accrued benefits arising out 
of the veteran's claim.  This appeal ensued.  

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of evidence in the file at the date of death, 
and due and unpaid for a period of not more than two years 
prior to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's claim for an 
earlier effective date for a 100 percent rating (since it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits), it is at the same time derivative of the veteran's 
claim, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet.App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death."  Therefore, under most circumstances, the Board's 
primary analysis would be one that considers the underlying 
claim, in this case, entitlement to an effective date earlier 
than in July 1992, for a 100 percent rating for post 
traumatic seizure disorder.  

As set forth above, however, accrued benefits that may be 
awarded to a claimant, are the periodic monetary benefits due 
to the veteran for two years prior to his death, that had not 
been paid to him.  The law does not permit payment of 
periodic monetary benefits for accrued benefits purposes 
which are due and payable prior to the two years before the 
veteran's death.  In this case, the benefit which the veteran 
sought shortly before his death were periodic monetary 
benefits that he believed to be due and unpaid, for the 
period from 1963 (when he was discharged from service) to 
1992 (when the 100 percent rating was assigned).  He did not 
question the rate at which he was been paid, merely its 
effective date.  It is uncontroverted that he was paid at the 
100 percent rate for more than two years before he died.  
Therefore there were no benefits due and unpaid.  

Because the controlling law limits any award of accrued 
benefits to those periodic monetary benefits unpaid for only 
two years preceding the veteran's death, and the underlying 
claim from which the appellant's derives, sought benefits 
unpaid for a period in excess of four years before the 
veteran's death, there is a lack of entitlement as a matter 
of law to an award of accrued benefits based on the veteran's 
1997 claim for an effective date earlier than in July 1992, 
for the assignment of a 100 percent disability rating for his 
post traumatic seizure disorder.  When the facts in a case 
are not in dispute, as here, the application of the law to 
the facts is dispositive.  In this case, since there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated upon that basis.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994) (where law and not evidence is 
dispositive, claim should be denied or appeal terminated 
because of lack of legal merit).


ORDER

Entitlement to accrued benefits based on a 1997 claim for an 
effective date earlier than in July 1992, for a 100 percent 
rating for post traumatic seizure disorder, is precluded by 
law, and the appeal is denied.


REMAND

As noted above, it is clear that the appellant wishes to 
pursue the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In a letter sent to her in 
June 1997, the RO advised her that her claim for DIC benefits 
had been denied.  In response to a Congressional inquiry, the 
RO wrote that the denial of DIC benefits was based on a 
determination that there was no evidence that the veteran 
died of his service-connected disorders, nor had he been 
rated at a 100 percent level for the ten year period prior to 
his death.  Written communications from the appellant, to the 
effect that the veteran should have been service-connected 
and evaluated at the 100 percent level, effective in the 
early 1980s, when he initially filed his claim for service 
connection for a seizure disorder, can reasonably be 
construed as an expression of disagreement with the denial of 
DIC benefits under 38 U.S.C.A. § 1318.  Where a Notice of 
Disagreement has been submitted, the appellant is entitled to 
a Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The Board concedes that the RO has not had the opportunity to 
review the testimony presented by the appellant concerning 
this issue, or the arguments advanced on her behalf.  In 
addition, in readjudicating this issue, the attention of the 
RO is directed to the recent decisions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") relating to consideration of § 
1318 DIC.  The Court has stated that 38 C.F.R. § 3.22(a) 
provides that a survivor is entitled to  § 1318 DIC where the 
veteran "for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement" that was, inter alia, continuously rated 
totally disabling for the ten years preceding death.  Wingo 
v. West, 11 Vet.App. 307 (1998).  As concluded in Green v. 
Brown, 10 Vet. App. 111, 118 (1997), the law and regulation 
give the survivor the "right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue ... based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  In short, 
"section 1318 and its implementing regulation in § 3.22(a) 
allow the appellant to obtain a determination of whether the 
veteran hypothetically would have been entitled to receive" 
an award of service connection.  Green, 10 Vet. App. at 119.  

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should review the entire 
record, including the arguments and 
testimony advanced by the appellant 
concerning her claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, and then 
readjudicate this issue, in accordance 
with the guidance set forth by the Court 
and referenced above.  In so doing, 
consideration should be given to the 
specific issue of whether there was clear 
and unmistakable error in the 1983 rating 
action that denied the veteran's claim 
for service connection for the seizure 
disorder, which was ultimately service 
connected in 1992.  

2.  The appellant and her representative 
should be apprised of the determination 
and, if adverse, provided a statement of 
the case which adequately addresses this 
issue, contains citations to the relevant 
evidence and law and regulations and sets 
forth the rationale for the decision 
reached.  They should be advised of the 
necessity of perfecting the appeal by 
timely filing a substantive appeal and 
if, and only if, they should do so, this 
matter should be returned to the Board 
for appellate disposition.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals
